NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/20/2020  In applicant’s amendments claims 1-20, 25, and 28 were cancelled, and claims 21-22, 26-27, and 36-37 were amended. Claims 21-24, 26-27, and 29-37 as filed on 10/20/2020 are allowable.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 10/20/2020.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A, as set forth in the Office action mailed on 02/26/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/26/2020 is partially withdrawn.  Claims 29-35, directed to Species B-F are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 38-40, directed to Groups B and C are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 38-40 directed to Groups B and C non-elected without traverse.  Accordingly, claim 38-40 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 21, the closest prior art Publicover fails to teach or render obvious the cord hook in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the fixing device has a first projection which is attached to the receiving portion and which projects into the receiving space and which is designed and arranged so as to engage into the first connecting point from within the cord ring.
The prior art of record does not disclose a first projection in the receiving portion engaged into the first connecting point and it would not be obvious to modify the device with a first projection that projects into the receiving space with all of the structural limitations without improper hindsight.
 Regarding Independent Claim 27, the closest prior art Publicover fails to teach or render obvious the cord hook in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the fixing device comprises two or more 
The prior art of record does not disclose two lateral guides elements enclosing the first connecting point of the cord ring on both sides in the cord direction and it would break the device to modify as such.
Regarding Independent Claim 36, the closest prior art Publicover fails to teach or render obvious the cord hook in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the connecting element includes a bracket wherein the first and second end portions are inseparably clamped to one another.
The prior art of record discloses the connecting element clamped with a bracket but removable from the clamp using only a friction fit and it would not be obvious to modify the connecting element without fundamentally changing the function of the device or to modify the connecting element with an additional inseparable bracket attached to the ends of the cord ring without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784